Citation Nr: 0728642	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment for left-side chest 
pain on August 26, 2004.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to January 
1980 and from February 1982 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) indicated above, 
which is the agency of original jurisdiction (AOJ) in this 
matter.

The Board notes that, during the course of this appeal, the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, DC.  He was scheduled for this hearing in August 
2007.  He did not report for the hearing, did not cancel his 
hearing, and did not provide a reason for his absence.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of 
coronary artery bypass, rated as 60 percent disabling; 
hypertensive vascular disease, rated as 10 percent disabling; 
inguinal hernia, rated at 10 percent; limited motion of the 
ankle, rated at 10 percent; and two sites of degenerative 
arthritis, both rated as noncompensable.

2.  The veteran incurred unauthorized non-VA medical expenses 
for treatment in a private facility emergency room for left-
side chest pain on August 26, 2004.

3.  The medical treatment received on August 26, 2004, was 
not rendered in a medical emergency.

4.  A VA facility was available to the veteran on the above 
date to have provided non-emergency medical care as 
necessary.

5.  The veteran was reimbursed, in part, by insurance 
coverage for the unauthorized medical expenses which he had 
incurred.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical 
expenses incurred for left-side chest pain on August 26, 
2004, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2006).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of title 38, Code of Federal Regulations  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

In any event, however, we have carefully reviewed the VAMC 
file on appeal, to ascertain whether remand to the AOJ is 
necessary in order to assure full development of this case.  
We note that the development of medical evidence appears to 
be complete.  Unlike many questions subject to appellate 
review, the issue of whether the appellant is entitled to 
reimbursement or payment of medical expenses, by its very 
nature, has an extremely narrow focus.

By letter dated in May 2005, the AOJ informed the veteran of 
its duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  A previous letter, in 
October 2004, had also informed the veteran as to what 
information was needed for the AOJ to make its determination.  
The May 2005 letter informed the veteran that the VAMC would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
send medical records pertaining to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any relevant evidence you have in your 
possession."  See 38 C.F.R. § 3.159(b)(1). 

In addition, the veteran was advised, by virtue of the May 
2005 statement of the case (SOC), of the pertinent law and 
what the evidence must show in order to substantiate his 
claim, and adequately explained the basis for the decision.  
Subsequently, a July 2005 SSOC provided him with yet an 
additional 60 days to submit more evidence.  The VAMC has 
obtained the pertinent records for the treatment in question 
which the veteran received.  He has not submitted or made 
reference to any additional records which would tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Accordingly, we find that VA has satisfied any relevant duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Analysis

The veteran is seeking reimbursement for medical expenses 
incurred at a private facility.  He contends that he was in 
need of emergency care and could not obtain that care at a VA 
facility.

The veteran is currently service-connected for the following 
disabilities:  residuals of coronary artery bypass surgery, 
rated as 60 percent disabling; hypertensive vascular disease, 
rated as 10 percent disabling; inguinal hernia, rated at 10 
percent; limited motion of the ankle, rated at 10 percent; 
and two sites of degenerative arthritis, both rated at zero 
percent.

It is neither alleged, nor suggested by the record, that the 
veteran had any prior authorization from VA to receive the 
medical care he was provided on August 26, 2004.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating 
an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has 
a total disability, permanent in nature, 
resulting from a service-connected 
disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization 
for the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

If any one of the three is not met, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2005); Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, at the time the treatment was rendered, the 
veteran was service-connected, in pertinent part, for 
residuals of a coronary artery bypass.  Therefore, the Board 
finds that the care rendered on August 26, 2004, which 
involved treatment for left-side chest pain, was for an 
adjudicated service-connected disability.

The evidence of record shows that on August 26, 2004, the 
veteran sought treatment at a private facility.  He presented 
to the emergency room of a private health center with 
complaints of left-side chest pain.  He rported that the pain 
had started twelve hours prior to when he sought treatment.  
He had a history of heart problems.  Tests were run which 
showed that the veteran demonstrated results which were 
negative for a myocardial infarction.  X-rays were conducted, 
and resulted in a diagnostic impression of mild cardiomegaly 
and no acute disease.

After reviewing the record, the Board finds that the veteran 
does not satisfy all of the criteria as set forth above.  The 
record shows that from the onset of his chest pain, the 
veteran waited twelve hours to seek medical treatment.  The 
services were, therefore, not administered on an emergency 
basis, such that delay would have been hazardous to life or 
health.  Therefore, the Board finds that he had ample time to 
seek treatment at a VA facility on August 26, 2004, and a VA 
facility was feasibly available.  See Hennessey v. Brown, 7 
Vet. App. 143, 147 (1994) (defining a medical emergency as a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of the 
unauthorized medical treatment provided on August 26, 2004, 
must be denied under these provisions.

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
which provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2006).

The Board acknowledges that, in certain circumstances, chest 
pain would be considered an emergency situation such that 
reimbursement for privately incurred medical expenses would 
be allowed.  However, in this case, even the veteran cannot 
contend that he believed the situation to be an emergency, 
since he waited twelve hours to seek treatment for his left-
side chest pain.  While the Board acknowledges that the chest 
pain may have required urgent attention, the treatment 
provided and diagnostic results obtained do not meet the 
requirements for emergency services under 38 C.F.R. § 
17.1002.

Moreover, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

A May 2005 statement from the veteran's insurance company (he 
was covered under the Tricare Program) shows that it approved 
payment for a portion of the care the veteran received on 
August 26, 2004.  The definition of a health-care contract 
includes such insurance plans.  38 U.S.C.A. § 1725(f)(2)(A).  
Thus, because the veteran has entitlement to care or service 
under a health-care contract, he is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment for left-side chest 
pain on August 26, 2004, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


